DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 1 is amended as follows to remove a period, and to bring clarity:
	The period at the end of line 4 is replaced with: - - ; wherein the formula 1 is: - - 

	Allowable Subject Matter
	Claims 1-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art to the thin-film composite as claimed are the ones applicant cited in the specification, none of which teach the thin-film active layer on a polybenzoxazole-imide copolymer base membrane. In addition, applicant’s thin-film active layer disclosed in a 
The PCT written opinion rejects claims 1-3 and 6-8 (does not address claims 4 and 5) as lacking novelty or inventive step over document D1, which the examiner disagrees. The written opinion has not correctly addressed the thin-film active layer. Under the broadest reasonable interpretation of the claims in the light of the specification, this is a separate layer formed on the polybezoxazole-polyimide base membrane. The written opinion, however, assumes this as the coating of polybenzoxazole-polyimide layer itself. The example 10 [sic: Embodiment 10] has the copolymer nanoparticles spray-coated on the electrospun base, which then is heat treated in embodiment 11 to form the membrane. This is the same benzoxazole-polyimide copolymer membrane, and does not constitute a separate (different) thin-film active layer as in claim 1, and the corresponding disclosure. Moreover, applicant defines the thickness of the thin-film active layer as between 50-300 nm (disclosure at page 15), whereas the thickness of the ”coating” in D1 is 36 microns.
Thin-film composites of interfacially polymerized polyamide active layer on microporous membranes are well known and commercially available for many years. However, none of them have the base membrane as claimed, and there is no reason why one would have used this base membrane to make the composite as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777